UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 31, 2011 CommerceTel Corporation (Exact name of registrant as specified in its charter) Nevada 000-53851 26-3439095 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 8929 Aero Drive, Suite E San Diego, CA 92123 (Address of principal executive offices) (zip code) (866)622-4261 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Copies to: Louis A. Brilleman, Esq. 1140 Avenue of the Americas, 9th Floor New York, New York 10036 Phone: (212) 584-7805 Fax: (646) 380-6899 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Effective October 31, 2011, Matt Szot resigned as Chief Financial Officer from CommerceTel Corporation (the “Company”). Mr. Szot was acting Chief Financial Officer under a support services contract with Cardiff Partners, LLC.There were no disagreements between the Company and Mr. Szot.Mr. Szot had been serving the Company on an interim contract and has since been hired full-time by one of his other clients. Item 9.01 Financial Statements and Exhibits. (a)Financial statements of business acquired. Not applicable. (b)Pro forma financial information. Not applicable. (c)Exhibits Not applicable. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMERCETEL CORPORATION November 3, 2011 By: /s/Dennis Becker Chief Executive Officer
